DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 02/10/2022.
Claims 1 – 20 have been cancelled. Claims 21 – 40 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,182,058 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘058.
In claim 21 of instant application, Applicant claims a computer-implemented method comprising: causing display of, on a user device, a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records and a query redirection record system data store storing a set of query redirection records, each query redirection record of the set of query redirection records including a link to a respective collaboration record of the set of collaboration records; obtaining a text input received by an input control of the collaboration client interface; determining a likelihood that the text input is directed to a query that corresponds to at least one query redirection record of the set of query redirection records; in response to the likelihood not satisfying a criteria: causing a first search of the collaboration system data store using at least a portion of the text input or data derived therefrom; and causing display of one or more collaboration records corresponding to the at least the portion of the text input or the data derived therefrom; and in response to the likelihood satisfying the criteria: causing a second search of the query redirection record system data store using the at least the portion of the text input or the data derived therefrom; in response to identifying one or more query redirection records corresponding to the at least the portion of the text input or the data derived therefrom, causing display of the one or more query redirection records including a selectable link to the respective collaboration record; and in response to identifying no query redirection records corresponding to the at least the portion of the text input or the data derived therefrom, causing a third search of the collaboration system data store using the at least the portion of the text input or the data derived therefrom and causing display of one or more collaboration records identified by the third search.
Similar limitations are also found in claim 1 of ‘058. Certain limitation found in claim 1 of ‘058 but not in claim 21 of instant application such as the query redirection record system data store separate from the collaboration system… communicating the text input or data derived therefrom to the collaboration system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 – 22, 25 – 27, 29 – 31, 33, 35 – 37, 39 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Naohito Nakamura (U.S. 6,633,873 B1) in view of Sugawara et al (U.S. 2013/0151552 A1).
♦As per claims 21,
Nakamura discloses a computer-implemented method comprising:
“causing display of, on a user device (Fig. 1 and Fig. 17 of Nakamura), a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records (Fig. 1, Local Database 7 of Nakamura) and a query redirection record system data store storing a set of query redirection records (Fig. 4, Response number Prediction device 12), each query redirection record of the set of query redirection records including a link to a respective collaboration record of the set of collaboration records” See Fig. 1 and Fig. 4 of Nakamura wherein the query is first search local database, if not enough response, the prediction device 12 will forward the request to respective remote database 3.
“obtaining a text input received by an input control of the collaboration client interface” See Fig. 5, ST1, col. 6 lines 60 – 62 of Nakamura wherein the “retrieval request is input”.
“determining a likelihood that the text input is directed to a query that corresponds to at least one query redirection record of the set of query redirection records” See col. 7 lines 1 – 15 of Nakamura, wherein the Prediction device determines the number of responses from the local database and remote database.
“in response to the likelihood not satisfying a criteria: causing a first search of the collaboration system data store using at least a portion of the text input or data derived therefrom; and causing display of one or more collaboration records corresponding to the at least the portion of the text input or the data derived therefrom” See Fig. 5, ST2, ST6,  col. 7 lines 1 – 15 of Nakamura, wherein the query does not require to transmit to the remote database (enough responses from local database), the local database is searched and output the results.
“and in response to the likelihood satisfying the criteria: causing a second search of the query redirection record system data store using the at least the portion of the text input or the data derived therefrom” See Fig. 5, ST4, col. 7 lines 1 – 15 of Nakamura, wherein the query needs to transfer to remote database (local database does not have enough responses), the remote database is searched.
Nakamura does not clearly disclose “in response to identifying one or more query redirection records corresponding to the at least the portion of the text input or the data derived therefrom, causing display of the one or more query redirection records including a selectable link to the respective collaboration record”.
However, Sugawara, in the same field of endeavor, discloses a method, system for searching and retrieving data including the teaching of:
“a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records” See Fig. 1, Search Index 112. Paragraph 0030 of Sugawara wherein “cached copies of the resources 105 are stored in a search index 112”.
“a query redirection record system data store storing a set of query redirection records, each query redirection record of the set of query redirection records including a link to a respective collaboration record of the set of collaboration records” See Fig. 1, Redirect Index 122, paragraph 0045, 0046, 0052 of Sugawara wherein “the redirect data store 122 is a data store that stores redirect data specifying a set of redirect resources”.
“obtaining a text input received by an input control of the collaboration client interface” See Fig. 3, step 302, paragraph 0071 of Sugawara.
“in response to identifying one or more query redirection records corresponding to the at least the portion of the text input or the data derived therefrom, causing display of the one or more query redirection records including a selectable link to the respective collaboration record” See paragraph 0022, 0032 of Sugawara wherein “Each of the search results generally includes a link (e.g., an active hypertext link) to one of the resources that has been identified as responsive to the search query”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sugawara into the invention of Nakamura since both inventions were available and the combination would reduce the network traffics and therefore reduce the time searching for information.
“and in response to identifying no query redirection records corresponding to the at least the portion of the text input or the data derived therefrom, causing a third search of the collaboration system data store using the at least the portion of the text input or the data derived therefrom and causing display of one or more collaboration records identified by the third search” See Fig. 7 – 8, col. 9 lines 15 – col. 8 lines 45 of Nakamura wherein different remote databases will be searched to find the results.
♦As per claims 22, 38,
“wherein: the one or more query redirection records include multiple query redirection records; and the computer-implemented method further comprises: determining an order of priority of the multiple query redirection records; and causing a display of the multiple query redirection records in the order of priority” See col. 14 lines 3 – 9, col. 15 lines 25 – 32 of Nakamura wherein “the node by priority according to the present embodiment, a remote database having higher retrieval evaluation is searched by priority”.
♦As per claims 25, 31,
“wherein: the collaboration system data store storing the set of collaboration records is managed by a collaboration system” Fig. 1, Local Database 7 of Nakamura.
“The query redirection record system data store storing the set of query redirection records is managed by a query redirection record system; and the query redirection record system is separate from the collaboration system” See Fig. 1 and Fig. 4, Response number Prediction device 12 of Nakamura, wherein Local Database 7 is separated with the Prediction device 12. Also See search index and redirect index of Sugawara.
♦As per claims 26, 35,
“further comprising detecting an activation of the selectable link; and in response to detecting the activation of the selectable link, redirecting to a respective collaboration record, the respective collaboration record comprising help content” See paragraph 0022, 0045 of Sugawara wherein “Each of the search results generally includes a link (e.g., an active hypertext link) to one of the resources that has been identified as responsive to the search query, and user interaction with a search result will initiate a request for the resource to which the search result is linked”.
♦As per claims 27,
Nakamura discloses a computer-implemented method comprising:
“causing display of, on a user device, a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records and a query redirection record system data store storing a set of query redirection records, each query redirection record of the set of query redirection records linking to a respective collaboration record of the set of collaboration records” See Fig. 1 and Fig. 4 of Nakamura wherein the query is first search local database, if not enough response, the prediction device 12 will forward the request to respective remote database 3.
“obtaining a user input received at an input control of the collaboration client interface; analyzing the user input to identify one or more search terms” See Fig. 5, ST1, col. 6 lines 60 – 62 of Nakamura wherein the “retrieval request is input”.
“conducting a first search in the query redirection record system data store using the one or more search terms” See Fig. 5, ST2, ST6,  col. 7 lines 1 – 15 of Nakamura, wherein the query does not require to transmit to the remote database (enough responses from local database), the local database is searched and output the results.
“in response to the first search identifying at least one responsive query redirection record: causing display of the at least one responsive query redirection record” See Fig. 5, ST2, ST6,  col. 7 lines 1 – 15 of Nakamura, wherein the query does not require to transmit to the remote database (enough responses from local database), the local database is searched and output the results.
Nakamura does not clearly disclose “and in response to a user selection of a particular link displayed in the at least one responsive query redirection record, causing display of a particular collaboration record identified by the particular link”.
However, Sugawara, in the same field of endeavor, discloses a method, system for searching and retrieving data including the teaching of:
“a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records” See Fig. 1, Search Index 112. Paragraph 0030 of Sugawara wherein “cached copies of the resources 105 are stored in a search index 112”.
“a query redirection record system data store storing a set of query redirection records, each query redirection record of the set of query redirection records including a link to a respective collaboration record of the set of collaboration records” See Fig. 1, Redirect Index 122, paragraph 0045, 0046, 0052 of Sugawara wherein “the redirect data store 122 is a data store that stores redirect data specifying a set of redirect resources”.
“obtaining a text input received by an input control of the collaboration client interface” See Fig. 3, step 302, paragraph 0071 of Sugawara.
“and in response to a user selection of a particular link displayed in the at least one responsive query redirection record, causing display of a particular collaboration record identified by the particular link” See paragraph 0022, 0032 of Sugawara wherein “Each of the search results generally includes a link (e.g., an active hypertext link) to one of the resources that has been identified as responsive to the search query”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sugawara into the invention of Nakamura since both inventions were available and the combination would reduce the network traffics and therefore reduce the time searching for information
“and in response to the first search identifying no responsive query redirection records: conducting a second search in the collaboration system data store using the one or more search terms; and causing display of one or more collaboration records identified in the second search” See Fig. 5, ST4, col. 7 lines 1 – 15 of Nakamura, wherein the query needs to transfer to remote database (local database does not have enough responses), the remote database is searched.
♦As per claims 29, 39,
“wherein: the at least one responsive query redirection record includes a plurality of query redirection records; and the computer-implemented method further comprises: determining a priority corresponding to the plurality of query redirection records, the priority determined based on a history of previous shares or views of a respective query redirection record; and causing display of the plurality of query redirection records in an order corresponding to the priority” See col. 14 lines 3 – 9, col. 15 lines 25 – 32 of Nakamura wherein “the node by priority according to the present embodiment, a remote database having higher retrieval evaluation is searched by priority”.
♦As per claims 30, 40,
“wherein the user input includes text input provided to a field of the collaboration client interface” See paragraph 0071 of Sugawara, [“the search request includes a search query (e.g., text and/or images) with which search results will be selected”].
♦As per claims 33, 36, 37,
“wherein: the system comprises: a query redirection record system comprising the collaboration system data store storing the set of collaboration records; and a query redirection system comprising the query redirection record system data store storing the set of query redirection records; one or more query redirection records further include a third party link; and activation of the third party link redirects to a third party system different from the query redirection record system and the collaboration system” See Sugawara patent for redirect to different resources is linked to the first resource.

Claim(s) 23 – 24, 28, 32, 34, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Sugawara as applied to claims above, and further in view of Wexler et al (U.S. 2015/0006492 A1), [provided by Applicant].
♦As per claims 23,
Nakamura/Sugawara does not clearly disclose “wherein: the collaboration client interface includes a browse control; the browse control, when selected, is operable to display a search menu; the search menu includes a set of selectable search options regarding the text input; and the second search is conducted in accordance with one or more selected search options of the set of selectable search options”.
Sugawara teaches that different browser can be used in the invention (See paragraph 0029 of Sugawara). 
Wexler, in the same field of endeavor, discloses a method, system for managing information (see abstract, Wexler) including the teaching of:
causing display of, on a user device, a collaboration client interface to a system comprising a collaboration system data store storing a set of collaboration records: See Fig. 2, 6, 12, paragraph 0034, 0044 0124 of Wexler wherein user can add/create a new entry in the knowledge base using tagging function [“the system 100 can include multiple APIs to integrate search operations across multiple third party information systems (e.g., customer service software solutions ("CSS"), customer relationship management systems ("CRM"), issue ticketing systems, collaboration software platforms, and/or search engines (e.g., GOOGLE, BING, etc.))] . The collaboration system corresponds to one of the third party information systems.
obtaining a text input received by an input control of the collaboration client interface: See Fig. 1 — 2, 5A, paragraph 0006, 0013, 0033, 0055, 0117 — 0118 of Wexler wherein the user can input the search into the system [ “monitor search activity of the user’, “Use and/or access to the validated content (e.g., the answer object) can be monitored to add additional information’).
the collaboration client interface includes a browse control; the browse control, when selected, is operable to display a search menu; the search menu includes a set of selectable search options regarding the text input; and the second search is conducted in accordance with one or more selected search options of the set of selectable search options: See Fig. 8 – 12 and associated texts of Wexler wherein a browser is provided with selectable search options.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Wexler into the invention of Nakamura/ Sugawara since both inventions were available and the combination would reduce the time searching for information and provides the user with more desirable results.
♦As per claims 24,
“wherein: the collaboration client interface includes a label selection input; and the second search is conducted in accordance with one or more label selection inputs provided to the collaboration client interface” See Fig. 8 – 12 and associated texts of Wexler wherein a browser is provided with selectable search options.
♦As per claims 28, 38,
“wherein: the at least one responsive query redirection record includes a plurality of query redirection records; and the computer-implemented method further comprises: obtaining context information associated with the collaboration client interface; determining a priority corresponding to the plurality of query redirection records, the priority determined based on the context information; and causing display of the plurality of query redirection records in an order corresponding to the priority” See col. 14 lines 3 – 9, col. 15 lines 25 – 32 of Nakamura wherein “the node by priority according to the present embodiment, a remote database having higher retrieval evaluation is searched by priority”. Also see paragraph 0052, 0068, 0107, of Wexler wherein results are ranked [“system 200 and/or engine 204 can include promotion component 210 configured to manage scoring, ranking, and ordering of search results”, “component 208 can be configured to analyze a user query to determine a context, and responsive to the context determination, deliver recommended sites to query”].
♦As per claims 32,
“wherein the collaboration client interface is a message creation interface provided by one of: an instant messaging system, an issue tracking system, a wiki system, or an email system” See paragraph 0004, 0078 of Wexler [“issue tracking systems”, “instant message, chat, video chat, voice calls, and collaboration services’].
♦As per claims 34,
Claim 34 is rejected based on the rejections of claims 27 and 28 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161